Since the announcement of the foregoing opinion, and after the time for an application for rehearing had expired, it has been brought to the attention of the court that the bill of complaint attacked, among other things, a bridge warrant issued to the Demopolis Cotton Mills Company because for over $250, and there was no compliance with Acts 1915, p. 573, § 11, as to giving notice for bidders. This item was attacked in the bill of complaint, and the decree of the trial court upheld the validity of this warrant, and the ruling in this respect is made the basis of the second assignment of error. Appellant's brief, however, makes no allusion to this item except in the general statement as to the contents or purpose of the bill, and makes no insistence against the correctness of the decree in this respect in the argument, including the statement. It is well established by the rule of this court that assignments of error not insisted upon in argument are waived. Therefore this item was not considered, discussed, or decided by the court, and the decision in this case cannot and must not be regarded as a recognition that the commissioners' court can disregard the mandatory provision of the act of 1915 in awarding contracts or incurring debts in excess of $250, and the opinion must not be considered as stare decisis, as this point was not insisted upon in appellant's brief and therefore received no direct consideration or treatment.
ANDERSON, C. J., and McCLELLAN, SOMERVILLE, and THOMAS, JJ., concur. *Page 666